 1
 2
 3
 4
                                 UNITED STATES DISTRICT COURT
 5                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 6
     _______________________________________
 7                                          )
     CARPENTERS HEALTH AND SECURITY )
 8   TRUST OF WESTERN WASHINGTON,           )
     et al.,                                )
 9                                          )               Case No. MC19-0124RSL
                           Plaintiffs,      )
10              v.                          )
                                            )               ORDER DECLINING TO ISSUE WRIT
11   AEI WILLIAMS GROUP, CO.,               )               OF GARNISHMENT
                                            )
12                         Defendant,       )
                v.                          )
13                                          )
     WELLS FARGO BANK, N.A.,                )
14                                          )
                           Garnishee.       )
15   _______________________________________)
16
            This matter comes before the Court on plaintiffs’ “Application for Writ of Garnishment”
17
     (Dkt. # 1) and “Amended Application for a Writ of Garnishment” (Dkt. # 2) for property in
18
     which the defendant/judgment debtor, AEI Williams Group, Co., has a substantial nonexempt
19
     interest and which may be in the possession, custody, or control of the garnishee, Wells Fargo
20
     Bank, N.A. The proposed writ remains directed at the wrong entity, despite a request from the
21
     Court for corrected documents. The Court declines to enter the writ, and the Clerk of Court is
22
     directed to terminate this matter.
23
24          Dated this 3rd day of October, 2019.
25
26
                                              A
                                              Robert S. Lasnik
                                              United States District Judge

     ORDER DECLINING TO ISSUE WRIT OF GARNISHMENT
